Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/833,407 for a STORAGE STAND filed on 3/27/2020.  This correspondence is in response to applicant's reply filed on 2/15/2022.  Claims 1, 2, 4-20 are pending.
Allowable Subject Matter
Claims 1, 2, 4-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the stand comprising: a base comprising a main tube having a first end, a curved middle portion and a second end; a first wing receiver affixable to said main tube between said middle portion and said first end; a second wing receiver affixable to said main tube between said middle portion and said second end; a pair of outer stand tubes, each having a first end, a middle portion and a second end; a first wing secureable to said first wing receiver and a second wing secureable to said second wing receiver, in combination with the other limitations recited; regarding claim 8, the prior art does not teach the stand comprising a base comprising; a main tube having a first end, a middle portion and a second end; a first wing receiver affixable to said main tube between said main tube middle portion and said first end; a second wing receiver affixable to said main tube between said main tube middle portion and said second end; a first wing secureable to said first wing receiver; a second wing securable to said second wing receiver; and at least one payload carrying member affixable to said first wing; at least one second payload carrying member affixable to said second wing; a mast having a first end and a second end; a first mast attachment member to connect said main tube middle portion to said mast first end; an upper tube having a first end, a second end and a middle section; a second mast attachment member to connect said upper tube middle section and said mast second end; an upper first wing secureable at said upper tube first end; an upper second wing secureable at said upper tube second end; and said at least one payload carrying member and said at least one second payload carrying member affixable to said first and said second wing are removeably connectable at a number of points along said first and said second wings, in combination with the other limitations recited; regarding claim 15, the prior art does not teach the stand comprising a base comprising; a curved main tube having a first end, a middle portion and a second end; a first wing receiver affixable to said curved main tube; a second wing receiver affixable to said curved main tube; a first wing secureable to said first wing receiver; a second wing securable to said second wing receiver; each of said first wing and said second wing extend angularly upward and outwardly from said curved main tube middle portion; and at least one payload carrying member removeably secureable to each of said first and said second wing, in combination with the other limitations recited;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 20, 2022